 



Exhibit 10.15
INTERNATIONAL STEM CELL CORPORATION
2006 EQUITY PARTICIPATION PLAN

 

 



--------------------------------------------------------------------------------



 



INTERNATIONAL STEM CELL CORPORATION
2006 EQUITY PARTICIPATION PLAN
TABLE OF CONTENTS

                     
 
                    1.   Purpose.     1  
 
                    2.   Definitions.     1  
 
                    3.   Administration     4  
 
                   
 
    3.1.     Delegation of Administration     4  
 
    3.2.     Powers of the Committee     5  
 
    3.3.     Administration When Common Stock is Publicly Traded     6  
 
                    4.   Eligibility.     6  
 
                   
 
    4.1.     Eligibility for Awards     6  
 
    4.2.     Eligibility of Consultants     6  
 
    4.3.     Limitation on Individual Awards     6  
 
    4.4.     Substitute Awards     7  
 
                    5.   Common Stock Subject to Plan.     7  
 
                   
 
    5.1.     Share Reserve     7  
 
    5.2.     Reversion of Shares     7  
 
    5.3.     Source of Shares.     7  
 
                    6.   Options.     7  
 
                   
 
    6.1.     Award     7  
 
    6.2.     Option Price     7  
 
    6.3.     Maximum Option Period     8  
 
    6.4.     Maximum Value of Options which are Incentive Stock Options     8  

 

- i -



--------------------------------------------------------------------------------



 



                     
 
    6.5.     Nontransferability     8  
 
    6.6.     Vesting and Termination of Continuous Service     9  
 
    6.7.     Exercise     9  
 
    6.8.     Payment     10  
 
    6.9.     Buyout Provisions     10  
 
    6.10.     Shareholder Rights     10  
 
    6.11.     Disposition and Stock Certificate Legends for Incentive Stock
Option Shares     10  
 
                    7.   Restricted Stock Awards     11  
 
                   
 
    7.1.     Restricted Stock Awards     11  
 
                    8.   Changes in Capital Structure and Change in Control.    
12  
 
                   
 
    8.1.     No Limitations of Rights     12  
 
    8.2.     Changes in Capitalization     12  
 
    8.3.     Change in Control     12  
 
    8.4.     Limitation on Adjustment     13  
 
                    9.   Withholding of Taxes.     14  
 
                    10.   Compliance with Law and Approval of Regulatory Bodies
    14  
 
                   
 
    10.1.     General Requirements     14  
 
    10.2.     Participant Representations     14  
 
                    11.   General Provisions     15  
 
                   
 
    11.1.     Corporation Repurchase Rights     15  
 
    11.2.     Information to Participants     15  
 
    11.3.     Effect on Employment and Service     15  
 
    11.4.     Use of Proceeds     15  
 
    11.5.     Unfunded Plan     15  
 
    11.6.     Rules of Construction     15  
 
    11.7.     Choice of Law     15  
 
                    12.   Amendment and Termination     16  
 
                    13.   Effective Date of Plan, Duration of Plan     16  

 

- ii -



--------------------------------------------------------------------------------



 



INTERNATIONAL STEM CELL CORPORATION
2006 EQUITY PARTICIPATION PLAN

1.  
Purpose.

The 2006 Equity Participation Plan (the “Plan”) of International Stem Cell
Corporation (the “Corporation”) is intended to promote the best interests of the
Corporation and its shareholders by: (i) assisting the Corporation and its
Affiliates (as defined below) in the recruitment and retention of persons with
ability and initiative; (ii) providing an incentive to such persons to
contribute to the growth and success of the Corporation’s businesses by
affording such persons equity participation in the Corporation; and
(iii) associating the interests of such persons with those of the Corporation
and its Affiliates and shareholders.

2.  
Definitions.

As used in the Plan, the following definitions shall apply:
“Affiliate” means (i) any Subsidiary; (ii) any Parent; (iii) any corporation,
trade or business (including, without limitation, a partnership or limited
liability company) which is directly or indirectly controlled fifty percent
(50%) or more (whether by ownership of stock, assets or an equivalent ownership
interest or voting interest) by the Corporation or one of its Affiliates; and
(iv) any other entity in which the Corporation or any of its Affiliates has a
material equity interest and which is designated as an “Affiliate” by resolution
of the Committee.
“Board” means the Board of Directors of the Corporation.
“Cause” means (i) in the case where the Participant does not have an employment,
consulting or similar agreement in effect with the Corporation or its Affiliate
at the time of grant of the Option or Restricted Stock Award or where there is
such an agreement but it does not define “cause” (or words of like import),
conduct related to the Participant’s service to the Corporation or an Affiliate
for which either criminal or civil penalties against the Participant may be
sought, misconduct, insubordination, material violation of Corporation or its
Affiliate’s policies, disclosing or misusing any confidential information or
material concerning the Corporation or any Affiliate or material breach of any
employment, consulting agreement or similar agreement; or (ii) in the case where
the Participant has an employment agreement, consulting agreement or similar
agreement in effect with the Corporation or its Affiliate at the time of grant
of the Option or Restricted Stock Award that defines a termination for “cause”
(or words of like import), “cause” as defined in such agreement; provided,
however, that with regard to any agreement that defines “cause” on occurrence of
or in connection with change of control, such definition of “cause” shall not
apply until a change of control actually occurs and then only with regard to a
termination thereafter.

 

 



--------------------------------------------------------------------------------



 



“Change in Control” means: (i) the acquisition (other than from the Corporation)
by any Independent Third Party of beneficial ownership of more than fifty
percent (50%) of the outstanding voting securities of the Corporation; provided,
however, a Change in Control shall not be deemed to occur solely because more
than fifty percent (50%) of the outstanding voting securities of the Corporation
is acquired by (a) a trustee or other fiduciary holding securities under one
(1) or more employee benefit plans maintained by the Corporation or any of its
Subsidiaries, or (b) any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated association or
other entity which, immediately prior to such acquisition, is owned directly or
indirectly by the shareholders of the Corporation in the same proportion as
their ownership of the voting securities of the Corporation immediately prior to
such acquisition; (ii) a merger, consolidation or other reorganization involving
the Corporation if the shareholders of the Corporation, immediately before such
merger, consolidation or other reorganization, do not, as a result of such
merger, consolidation or other reorganization, own, directly or indirectly, more
than fifty percent (50%) of the combined voting power of the then outstanding
voting securities of the entity resulting from such merger, consolidation or
other reorganization in substantially the same proportion as their ownership of
the Common Stock outstanding immediately before such merger, consolidation or
other reorganization, (iii) a complete liquidation or dissolution of the
Corporation; or (iv) the sale or other disposition of all or substantially all
of the assets of the Corporation and its Subsidiaries determined on a
consolidated basis.
“Change in Control Price” means the highest of (i) if the Common Stock is traded
on the NASDAQ Stock Market or is listed on a national securities exchange, the
highest reported sales price, regular way, of a share of Common Stock in any
transaction as reported on the NASDAQ Stock Market or other national securities
exchange or market on which such shares are listed, as applicable, during the
60-day period prior to and including the date of a Change in Control; (ii) if
the Change in Control is the result of a tender or exchange offer, merger or
other corporate transaction, the highest price per share of Common Stock paid in
such tender or exchange offer, merger or other corporate transaction; and
(iii) the Fair Market Value of a share of Common Stock upon the Change in
Control. To the extent that the consideration paid in any such transaction
described above consists all or in part of securities or other non-cash
consideration, the value of such securities or other non-cash consideration
shall be determined in the sole discretion of the Committee. The Participant
shall receive the same form of consideration pursuant to the transaction as
holders of Common Stock, subject to the same restrictions and limitations and
indemnification obligations as the holders of Common Stock, and will execute any
and all documents required by the Committee to evidence the same.
“Code” means the Internal Revenue Code of 1986, and any amendments thereto.
“Committee” means the Board or any Committee of the Board to which the Board has
delegated any responsibility for the implementation, interpretation or
administration of the Plan.
“Common Stock” means the common stock of the Corporation.
“Consultant” means (i) any person performing consulting or advisory services for
the Corporation or any Affiliate; or (ii) a director of an Affiliate.
“Continuous Service” means that the Participant’s service with the Corporation
or an Affiliate, whether as an employee, Director or Consultant, is not
interrupted or terminated. A Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Corporation or an Affiliate as an
employee, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s Continuous Service. The Participant’s
Continuous Service shall be deemed to have terminated either upon an actual
termination or upon the corporation for which the Participant is performing
services ceasing to be an Affiliate of the Corporation. The Committee shall
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by the Corporation, including sick leave,
military leave or any other personal leave.

 

- 2 -



--------------------------------------------------------------------------------



 



“Corporation Law” means the general corporation law of the jurisdiction of
incorporation of the Corporation.
“Director” means a member of the Board.
“Disability” shall have the meaning provided for in Section 22(e)(3) of the Code
or any successor statute thereto.
“Eligible Person” means, as determined by the Committee, an employee of the
Corporation or an Affiliate (including a corporation that becomes an Affiliate
after the adoption of the Plan), a Director or a Consultant to the Corporation
or an Affiliate (including a corporation that becomes an Affiliate after the
adoption of the Plan).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, on any given date, the current fair market value of a
share of Common Stock as determined as follows:
(i) If the Common Stock is traded on The NASDAQ Stock Market or is listed on a
national securities exchange, the closing price for the day of determination as
quoted on such market or exchange which is the primary market or exchange for
trading of the Common Stock or if no trading occurs on such date, the last day
on which trading occurred, or such other appropriate date as determined by the
Committee in its discretion, as reported in The Wall Street Journal or such
other source as the Committee deems reliable;
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high and the low asked prices for the Common Stock for the day of
determination; or
(iii) In the absence of an established market for the Common Stock, Fair Market
Value shall be determined by the Committee in good faith.
Fair Market Value shall be determined in accordance with Code Section 409A and
the regulations and other applicable guidance issued thereunder.
“Independent Third Party” means any individual, corporation, partnership,
limited liability company, association, joint-stock company, trust,
unincorporated association or other entity who does not directly or indirectly
own in excess of twenty percent (20%) of the outstanding Common Stock, who is
not controlling, controlled by or under common control with any such twenty
percent (20%) owner, and who is not the spouse or descendent (by birth or
adoption) of any such twenty percent (20%) owner.
“Incentive Stock Option” means an Option (or portion thereof) intended to
qualify for special tax treatment under Section 422 of the Code.
“Listing Date” means the date on which the Corporation has a class of equity
securities registered under Section 12 of the Securities Act.

 

- 3 -



--------------------------------------------------------------------------------



 



“Nonqualified Stock Option” means an Option (or portion thereof) which is not
intended to or for any reason does not qualify as an Incentive Stock Option.
“Option” means any option to purchase shares of Common Stock granted under the
Plan.
“Parent” means any corporation (other than the Corporation) in an unbroken chain
of corporations ending with the Corporation if each of the corporations (other
than the Corporation) owns stock possessing at least fifty percent (50%) of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
“Participant” means an Eligible Person who is selected by the Committee to
receive an Option or Restricted Stock Award and is party to a Stock Option
Agreement or Restricted Stock Agreement.
“Plan” means this International Stem Cell Corporation 2006 Equity Participation
Plan.
“Restricted Stock Award” means an award of Common Stock under Section 7.1.
“Securities Act” means the Securities Act of 1933, as amended.
“Restricted Stock Agreement” means an agreement (written or electronic) between
the Corporation and a Participant setting forth the specific terms and
conditions of a Restricted Stock Award granted to the Participant under
Section 7. Each Restricted Stock Agreement shall be subject to the terms and
conditions of the Plan and shall include such terms and conditions as the
Committee shall authorize.
“Stock Option Agreement” means an agreement (written or electronic) between the
Corporation and a Participant setting forth the specific terms and conditions of
an Option granted to the Participant. Each Stock Option Agreement shall be
subject to the terms and conditions of the Plan and shall include such terms and
conditions as the Committee shall authorize.
“Subsidiary” means any corporation (other than the Corporation) in an unbroken
chain of corporations beginning with the Corporation if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing at
least fifty percent (50%) of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
“Ten Percent Owner” means any Eligible Person owning at the time an Option or
Restricted Stock Award is granted more than ten percent (10%) of the total
combined voting power of all classes of stock of the Corporation or of an
Affiliate. An individual shall be considered to own any voting stock owned
(directly or indirectly) by or for his brothers, sisters, spouse, ancestors and
lineal descendants and any voting stock owned (directly or indirectly) by or for
a corporation, partnership, estate or trust shall be considered as being owned
proportionately by or for its shareholders, partners or beneficiaries.

3.  
Administration.

3.1. Delegation of Administration. The Board shall serve as the Committee of the
Plan unless the Board delegates all or any portion of its authority to
administer the Plan to a Committee. To the extent not prohibited by the charter
or bylaws of the Corporation, the Board may delegate all or a portion of its
authority to administer the Plan to a Committee of the Board appointed by the
Board and constituted in compliance with the applicable Corporation Law.

 

- 4 -



--------------------------------------------------------------------------------



 



3.2. Powers of the Committee. Subject to the provisions of the Plan and, in the
case of a Committee appointed by the Board, the specific duties delegated to
such Committee, the Committee shall have the authority:
(i) to construe and interpret all provisions of the Plan and all Stock Option
Agreements and Restricted Stock Agreements under the Plan;
(ii) to determine the Fair Market Value of Common Stock;
(iii) to select the Eligible Persons to whom Options or Restricted Stock Awards
are granted from time to time hereunder;
(iv) to determine the number of shares of Common Stock covered by an Option or
Restricted Stock Award; determine whether an Option shall be an Incentive Stock
Option or Nonqualified Stock Option; and determine such other terms and
conditions, not inconsistent with the terms of the Plan, of each such Option or
Restricted Stock Award. Such terms and conditions include, but are not limited
to, the exercise price of an Option, the purchase price of Common Stock subject
to a Restricted Stock Award, the time or times when Options or Restricted Stock
Awards may be exercised or Common Stock issued thereunder, the right of the
Corporation to repurchase Common Stock issued pursuant to the exercise of an
Option or a Restricted Stock Award and other restrictions or limitations (in
addition to those contained in the Plan) on the forfeitability or
transferability of Options, Restricted Stock Awards or Common Stock issued upon
exercise of an Option or pursuant to a Restricted Stock Award. Such terms may
include conditions as determined by the Committee and need not be uniform with
respect to Participants;
(v) to accelerate the time at which any Option or Restricted Stock Award may be
exercised, or the time at which a Restricted Stock Award or Common Stock issued
under the Plan may become transferable or non-forfeitable; provided that the
time of exercise of any Option that is subject to Code Section 409A may not be
accelerated;
(vi) to determine whether and under what circumstances an Option may be settled
in cash, shares of Common Stock and/or other property under Section 6.1;
(vii) to amend, cancel, extend, renew, accept the surrender of, modify or
accelerate the vesting of or lapse of restrictions on all or any portion of an
outstanding Option or Restricted Stock Award and reduce the exercise price of
any Option, provided that any action taken pursuant to this Section 3.2(vii)
with respect to an Option shall be taken only to the extent that such action
would not violate Code Section 409A or prevent the Plan or the Option from
qualifying for an exemption under Code Section 409A. Except as specifically
permitted by the Plan, Stock Option Agreement or Restricted Stock Agreement or
as required to comply with applicable law, regulation or rule, no amendment,
cancellation or modification shall, without a Participant’s consent, adversely
affect any rights of the Participant; provided, however, that an amendment or
modification that may cause an Incentive Stock Option to become a Nonqualified
Stock Option shall not be treated as adversely affecting the rights of the
Participant; and

 

- 5 -



--------------------------------------------------------------------------------



 



(viii) to prescribe the form of Stock Option Agreements and Restricted Stock
Agreements; to adopt policies and procedures for the exercise of Options and
Restricted Stock Awards, including the satisfaction of withholding obligations,
and the authority to adopt, amend, and rescind policies and procedures
pertaining to the administration of the Plan and make all other determinations
necessary or advisable for the administration of the Plan.
The express grant in the Plan of any specific power to the Committee shall not
be construed as limiting any power or authority of the Committee; provided,
however, that a Committee of the Board may not exercise any right or power
reserved to the Board. Any decision made, or action taken, by the Committee or
in connection with the administration of the Plan shall be final, conclusive and
binding on all persons having an interest in the Plan.
3.3. Administration When Common Stock is Publicly Traded. On and following the
Listing Date the Committee authorized by the Board to administer the Plan shall,
if so determined by the Board, consist of solely two (2) or more Non-Employee
Directors (within the meaning of Rule 16b-3 under the Exchange Act) and/or two
(2) or more persons who qualify as Outside Directors (within the meaning of
Treasury Regulations under Section 162(m) of the Code); provided, however, that
the Board may delegate administrative authority with respect to Eligible Persons
who are not subject to Section 16 of the Exchange Act to a committee of other
than Non-Employee Directors and/or to a committee of other than Outside
Directors if either the Board decides not to comply with Section 162(m) or such
authority is limited to Eligible Persons who are not then and are not reasonably
expected to become Covered Employees (within the meaning of Section 162(m) of
the Code).

4.  
Eligibility.

4.1. Eligibility for Awards. Nonqualified Stock Options and Restricted Stock
Awards may be granted to any Eligible Person selected by the Committee.
Incentive Stock Options may be granted only to employees of the Corporation or a
Parent or Subsidiary.
4.2. Eligibility of Consultants. A Consultant shall be an Eligible Person only
if the offer or sale of the Corporation’s securities would be exempt from
registration under Rule 701 under the Securities Act prior to the date the
Corporation is required to file reports under Section 13 or 15(d) of the
Exchange Act, or eligible for registration on Form S-8 Registration Statement,
on and following the date the Corporation is required to file reports under
Section 13 or 15(d) of the Exchange Act, because, in either case, of the
identity and nature of the service provided by such person, unless the
Corporation determines that an offer or sale of the Corporation’s securities to
such person satisfies another exemption from registration under the Securities
Act and complies with the security laws of all other jurisdictions applicable to
such offer or sale.
4.3. Limitation on Individual Awards. Following the effective date of this
Section as provided below and subject to adjustment in accordance with Section 8
of the Plan, no employee shall during any calendar year be granted Options or
Restricted Stock Awards for more than Five Million (5,000,000) shares of Common
Stock. The limitation of this Section 4.3 shall apply following the Listing Date
and upon the earlier of (i) a material modification of the Plan; (ii) the first
meeting of shareholders at which directors are elected and which occurs after
the close of the third (3rd) calendar year following the calendar year during
which occurs the first registration of the Corporation’s equity securities under
Section 12 of the Securities Act; or (iii) such date as is required to comply
with Section 162(m) of the Code and regulations thereunder.

 

- 6 -



--------------------------------------------------------------------------------



 



4.4. Substitute Awards. The Committee may make Restricted Stock Awards and may
grant Options under the Plan by assumption, substitution or replacement of
performance shares, phantom shares, stock awards, stock options, stock
appreciation rights or similar awards granted by another company (including an
Affiliate), if such assumption, substitution or replacement is in connection
with an asset acquisition, merger, consolidation or similar transaction
involving the Corporation (and/or its Affiliate) and such other company (and/or
its affiliate). Notwithstanding any provision of the Plan (other than the
maximum number of shares of Common Stock that may be issued under the Plan), the
terms of such assumed, substituted or replaced Restricted Stock Awards or
Options shall be as the Committee, in its discretion, determines is appropriate.

5.  
Common Stock Subject to Plan.

5.1. Share Reserve. Subject to adjustment as provided in Section 8, the maximum
aggregate number of shares of Common Stock that may be (i) issued under the Plan
pursuant to the exercise of Options; and (ii) issued pursuant to Restricted
Stock Awards is Fifteen Million (15,000,000) shares. At no time shall the total
number of securities issuable upon the exercise of all outstanding options and
the total number of shares provided for under any stock bonus or similar plan or
agreement of the Corporation exceed the applicable percentage as calculated in
accordance with the conditions and exclusions of Reg. 260.140.45 of the
California Code of Regulations, based on the securities of the Corporation which
are outstanding at the time the calculation is made.
5.2. Reversion of Shares. If an Option or Restricted Stock Award is terminated,
expires or becomes unexercisable, in whole or in part, for any reason, the
unissued or unpurchased shares of Common Stock which were subject thereto shall
become available for future grant under the Plan. Shares of Common Stock that
have been actually issued under the Plan shall not be returned to the share
reserve for future grants under the Plan, except that shares of Common Stock
issued pursuant to a Restricted Stock Award which are repurchased by the
Corporation at the original purchase price of such shares shall be returned to
the share reserve for future grant under the Plan.
5.3. Source of Shares. Common Stock issued under the Plan may be shares of
authorized and unissued Common Stock or shares of previously issued Common Stock
that have been reacquired by the Corporation.

6.  
Options.

6.1. Award. In accordance with the provisions of Section 4 above, the Committee
shall designate each Eligible Person to whom an Option is to be granted and
shall specify the number of shares of Common Stock covered by such Option. The
Stock Option Agreement shall specify whether the Option is an Incentive Stock
Option or Nonqualified Stock Option, the vesting schedule applicable to such
Option and any other terms of such Option. No Option that is intended to be an
Incentive Stock Option shall be invalid for failure to qualify as an Incentive
Stock Option.
6.2. Option Price. The exercise price per share for Common Stock subject to an
Option shall be determined by the Committee, but shall comply with the
following:
(i) Unless otherwise determined by the Committee, the exercise price per share
for Common Stock subject to a Nonqualified Stock Option:
(a) granted to a Participant who is deemed to be a Ten Percent Owner on the date
such option is granted, shall not be less than one hundred ten percent (110%) of
the Fair Market Value on the date of grant; and

 

- 7 -



--------------------------------------------------------------------------------



 



(b) granted to any other Participant, shall not be less than one hundred percent
(100%) of the Fair Market Value on the date of grant.
(ii) The exercise price per share for Common Stock subject to an Incentive Stock
Option:
(a) granted to a Participant who is deemed to be a Ten Percent Owner on the date
such option is granted, shall not be less than one hundred ten percent (110%) of
the Fair Market Value on the date of grant; and
(b) granted to any other Participant, shall not be less than one hundred percent
(100%) of the Fair Market Value on the date of grant.
6.3. Maximum Option Period. The maximum period during which an Option may be
exercised shall be determined by the Committee on the date of grant, except that
no Option shall be exercisable after the expiration of ten years from the date
such Option was granted. In the case of an Incentive Stock Option that is
granted to a Participant who is or is deemed to be a Ten Percent Owner on the
date of grant, such Option shall not be exercisable after the expiration of five
years from the date of grant. The terms of any Option may provide that it is
exercisable for a period less than such maximum period.
6.4. Maximum Value of Options which are Incentive Stock Options. To the extent
that the aggregate Fair Market Value of the Common Stock with respect to which
Incentive Stock Options granted to any person are exercisable for the first time
during any calendar year (under all stock option plans of the Corporation or any
of its Affiliates) exceeds One Hundred Thousand Dollars ($100,000) (or such
other amount provided in Section 422 of the Code), the Options are not Incentive
Stock Options. For purposes of this Section 6.4, the Fair Market Value of the
Common Stock shall be determined as of the time the Incentive Stock Option with
respect to the Common Stock is granted. This Section 6.4 shall be applied by
taking Incentive Stock Options into account in the order in which they are
granted.
6.5. Nontransferability. Options granted under the Plan which are intended to be
Incentive Stock Options shall be nontransferable except by will or by the laws
of descent and distribution and during the lifetime of the Participant shall be
exercisable by only the Participant to whom the Incentive Stock Option is
granted. Nonqualified Stock Options granted under the Plan shall be
nontransferable except by will or by the laws of descent and distribution or, if
the Stock Option Agreement so provides or the Committee so approves, as
permitted by Rule 701 of the Securities Act, with respect to transfers by a
Participant to the Participant’s family members, provided, however, that the
Participant may not receive any consideration for the transfer. The holder of an
Option transferred pursuant to this Section 6.5 shall be bound by the same terms
and conditions that governed the Option during the period that it was held by
the Participant. Except to the extent transferability of a Nonqualified Stock
Option is provided for in the Stock Option Agreement or is approved by the
Committee, during the lifetime of the Participant to whom the Nonqualified Stock
Option is granted, such Option may be exercised only by the Participant. No
right or interest of a Participant in any Option shall be liable for, or subject
to, any lien, obligation, or liability of such Participant.

 

- 8 -



--------------------------------------------------------------------------------



 



6.6. Vesting and Termination of Continuous Service. The following rules shall
apply:
(i) Options shall vest as provided in the Stock Option Agreement, provided that
Options granted to Eligible Persons other than officers, Directors and
Consultants shall vest at a rate of at least twenty percent (20%) per year over
five (5) years from the date the Option is granted subject to reasonable
conditions such as continued employment. An Option shall be exercisable only to
the extent that it is vested on the date of exercise. Except as provided in the
Stock Option Agreement, vesting of an Option shall cease on the date of the
Participant’s termination of Continuous Service and the Option shall be
exercisable only to the extent the Option is vested on the date of termination
of Continuous Service;
(ii) If the Participant’s termination of Continuous Service is due to death or
Disability, the Participant may exercise the Option as set forth in the Stock
Option Agreement, provided that the right to exercise the Option (to the extent
vested) shall expire six (6) months after the date of the Participant’s
termination of Continuous Service, but in no event later than the tenth (10th)
anniversary of the effective date of the Stock Option Agreement. Until the
expiration date, the Participant’s heirs, legatees or legal representative may
exercise the Option, except to the extent the Option was previously transferred
pursuant to Section 6.5;
(iii) If the Participant’s termination of Continuous Service is an involuntary
termination by the Corporation without Cause, or a voluntary termination by the
Participant with Cause, the Participant may exercise the vested portion of the
Option as set forth in the Stock Option Agreement, provided that the right to
exercise the Option (to the extent that it is vested) shall expire ninety
(90) days after the date of the Participant’s termination of Continuous Service,
but in no event later than the tenth (10th) anniversary of the effective date of
the Stock Option Agreement. If the Participant’s termination of Continuous
Service is an involuntary termination without Cause or a voluntary termination
with cause, and the Participant dies after his or her termination of Continuous
Service but before the right to exercise the Option has expired, the right to
exercise the Option (to the extent vested) shall expire six (6) months after the
date of the Participant’s termination of Continuous Service, but in no event
later than the tenth (10th) anniversary of the effective date of the Stock
Option Agreement, and, until expiration, the Participant’s heirs, legatees or
legal representative may exercise the Option, except to the extent the Option
was previously transferred pursuant to Section 6.5; and
(iv) Unless otherwise provided in the Stock Option Agreement, if the
Participant’s termination of Continuous Service is: (a) for Cause by the
Corporation; (2) voluntary by the Participant without Cause; or (3) voluntary by
the Participant after an event which would be grounds for termination by the
Corporation of the Participant’s Continuous Service for Cause, then the right to
exercise the Option shall expire as of the date of the Participant’s termination
of Continuous Service.
6.7. Exercise. An Option shall be exercised by completion, execution and
delivery of a notice of exercise (written or electronic) to the Corporation
which states: (i) the Option holder’s intent to exercise the Option; (ii) the
number of shares of Common Stock with respect to which the Option is being
exercised; (iii) such other representations and agreements as may be required by
the Corporation; and (iv) the method for satisfying any applicable tax
withholding as provided in Section 9. Such notice of exercise shall be provided
on such form or by such method as the Committee may designate, and payment of
the exercise price shall be made in accordance with Section 6.8. Subject to the
provisions of the Plan and the applicable Stock Option Agreement, an Option may
be exercised to the extent vested in whole at any time or in part from time to
time at such times and in compliance with such requirements as the Committee
shall determine. A partial exercise of an Option shall not affect the right to
exercise the Option from time to time in accordance with the Plan and the
applicable Stock Option Agreement with respect to the remaining shares subject
to the Option. An Option may not be exercised with respect to fractional shares
of Common Stock.

 

- 9 -



--------------------------------------------------------------------------------



 



6.8. Payment. Unless otherwise provided by the Stock Option Agreement, payment
of the exercise price for an Option shall be made in cash or a cash equivalent
acceptable to the Committee. With the consent of the Committee, payment of all
or part of the exercise price of an Option may also be made (i) by surrendering
shares of Common Stock to the Corporation that have been held for at least six
(6) months prior to the date of exercise; (ii) with a full-recourse promissory
note until such time as the Corporation has a class of equity securities
registered under Section 12 of the Securities Act; (iii) if the Common Stock is
traded on an established securities market, the Committee may approve payment of
the exercise price by a broker-dealer or by the Option holder with cash advanced
by the broker-dealer if the exercise notice is accompanied by the Option
holder’s written irrevocable instructions to deliver the Common Stock acquired
upon exercise of the Option to the broker-dealer; or (iv) any other method
acceptable to the Committee and in compliance with applicable laws. If Common
Stock is used to pay all or part of the exercise price, the sum of the cash or
cash equivalent and the Fair Market Value (determined as of the date of
exercise) of the shares surrendered must not be less than the Option price of
the shares for which the Option is being exercised. If all or part of the
exercise price is to be paid with a full-recourse promissory note, the shares
received upon exercise of the Option shall be pledged as security for payment of
the principal amount of the promissory note and interest thereon and the
interest rate payable under the terms of the promissory note shall not be less
than the minimum rate (if any) required to avoid the imputation of additional
interest under the Code. Subject to the foregoing, the Committee (at its sole
discretion) shall specify the term, interest rate, amortization requirements (if
any) and other provisions of such note.
6.9. Buyout Provisions. The Committee may at any time offer to buy out an Option
previously granted for a payment in cash, shares of Common Stock or other
property. Such buyout offer shall be on such terms and conditions as the
Committee shall determine.
6.10. Shareholder Rights. No Participant shall have any rights as a shareholder
with respect to shares subject to an Option until the date of exercise of such
Option and the certificate for shares of Common Stock to be received on exercise
of such Option has been issued by the Corporation. Voting rights of Common Stock
issued pursuant to the Plan shall comply with Reg. 260.140.1 of the California
Code of Regulations.
6.11. Disposition and Stock Certificate Legends for Incentive Stock Option
Shares. A Participant shall notify the Corporation of any sale or other
disposition of Common Stock acquired pursuant to an Incentive Stock Option if
such sale or disposition occurs (i) within two (2) years of the grant of an
Option; or (ii) within one (1) year of the issuance of the Common Stock to the
Participant. Such notice shall be in writing and directed to the Secretary of
the Corporation. The Corporation may require that certificates evidencing shares
of Common Stock purchased upon the exercise of an Incentive Stock Option issued
under the Plan be endorsed with a legend in substantially the following form:

 

- 10 -



--------------------------------------------------------------------------------



 



THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR TO
___, 20___, IN THE ABSENCE OF A WRITTEN STATEMENT FROM THE CORPORATION TO THE
EFFECT THAT THE CORPORATION IS AWARE OF THE FACTS OF SUCH SALE OR TRANSFER.
The blank lines contained in this legend shall be filled in with the date that
is the later of (i) one (1) year and one (1) day after the date of the exercise
of such Incentive Stock Option; or (ii) two (2) years and one (1) day after the
grant of such Incentive Stock Option.

7.  
Restricted Stock Awards.

7.1. Restricted Stock Awards. Each Restricted Stock Agreement for a Restricted
Stock Award shall be in such form and shall contain such terms and conditions as
the Committee shall deem appropriate. The terms and conditions of the Restricted
Stock Agreements for Restricted Stock Awards may change from time to time, and
the terms and conditions of separate Restricted Stock Awards need not be
identical, but each Restricted Stock Award shall include (through incorporation
of the provisions hereof by references in the agreement or otherwise), unless
the Committee otherwise provides, the substance of each of the following
provisions.
(i) Purchase Price. Unless otherwise determined by the Committee, the purchase
price of Restricted Stock Awards:
(a) granted to a Participant who is deemed to be a Ten Percent Owner on the date
of granted, shall be one hundred percent (100%) of the Fair Market Value either
on the date of grant (if the Restricted Stock Award is an outright grant to the
Participant) or at the time the purchase is consummated (if the Restricted Stock
Award requires the Participation to purchase the shares subject to the
Restricted Stock Award); and
(b) granted to any other Participant, shall not be less than eighty-five percent
(85%) of the Fair Market Value on the date of grant (if the Restricted Stock
Award in an outright grant to the Participant) or at the time the purchase is
consummated (if the Restricted Stock Award requires the Participant to purchase
the shares subject to the Restricted Stock Award).
(ii) Consideration. The purchase price of Common Stock acquired pursuant to the
Restricted Stock Award shall be paid either (a) in cash at the time of purchase;
(b) at the discretion of the Committee, according to a deferred payment or other
similar arrangement with the Participant; or (c) in any other form of legal
consideration that may be acceptable to the Committee in its discretion.
(iii) Vesting. Shares of Common Stock acquired under a Restricted Stock Award
may, but need not, be subject to a vesting schedule and may, but need not, be
subject to a share repurchase option in favor of the Corporation as determined
by the Committee.
(iv) Participant’s Termination of Service. In the event of a Participant’s
termination of Continuous Service, the Corporation may repurchase or otherwise
reacquire any or all of the shares of Common Stock held by the Participant which
have not vested as of the date of termination under the terms of the Restricted
Stock Agreement for such Restricted Stock Award, subject to Section 11.1.

 

- 11 -



--------------------------------------------------------------------------------



 



(v) Nontransferability. Rights to acquire shares of Common Stock under a
Restricted Stock Award shall be nontransferable except by will or by the laws of
descent and distribution or, if the Restricted Stock Agreement so provides or
the Committee so approves, as permitted by Rule 701 of the Securities Act, with
respect to transfers by a Participant to the Participant’s family members;
provided, however, that the Participant may not receive any consideration for
the transfer.

8.  
Changes in Capital Structure and Change in Control.

8.1. No Limitations of Rights. The existence of outstanding Options or
Restricted Stock Awards shall not affect in any way the right or power of the
Corporation or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Corporation’s capital
structure or its business, or any merger or consolidation of the Corporation, or
any issuance of bonds, debentures, preferred or prior preference stock ahead of
or affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Corporation, or any sale or transfer of all or any part of
its assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
8.2. Changes in Capitalization. If the Corporation effects a subdivision or
consolidation of shares or other capital readjustment, the payment of a stock
dividend or other increase or reduction of the number of shares of the Common
Stock outstanding, or a combination, reclassification or other distribution of
shares, without receiving consideration therefor in money, services or property,
then (i) the number, class, and per share price of shares of Common Stock
subject to outstanding Options and Restricted Stock Awards hereunder; and
(ii) the number and class of shares then reserved for issuance under the Plan
and the maximum number of shares for which awards may be granted to a
Participant during a specified time period shall be appropriately and
proportionately adjusted. The conversion of convertible securities of the
Corporation shall not be treated as having been effected “without receiving
consideration.” No substitution or adjustment made pursuant to this Section 8.2
shall be made to the extent that such substitution or adjustment would violate
Code Section 409A or prevent the Plan from qualifying from exemption under Code
Section 409A. The Committee shall make such adjustments, and its determinations
shall be final, binding and conclusive.
8.3. Change in Control. Notwithstanding any other provision of the Plan to the
contrary, except to the extent otherwise provided in an agreement granting an
Option or a Restricted Stock Award, in the event of a Change in Control:
(i) The Committee shall have the discretion to accelerate the vesting of any
Options and Restricted Stock Awards outstanding, but not fully vested and
exercisable as of the date of such Change in Control, to the extent it deems
appropriate;
(ii) The Committee shall have the discretion to remove all restrictions
applicable to any outstanding Restricted Stock Awards, the effect of which shall
be that the Common Stock relating to such Restricted Stock Awards shall become
fully vested and transferable;
(iii) The Committee shall have the discretion to terminate any outstanding
repurchase rights of the Corporation with respect to any outstanding Options and
Restricted Stock Awards; and

 

- 12 -



--------------------------------------------------------------------------------



 



(iv) Outstanding Options and Restricted Stock Awards shall be subject to any
agreement of merger or reorganization that effects such Change in Control, which
agreement shall provide for:
(a) The continuation of the outstanding Options and Restricted Stock Awards by
the Corporation, if the Corporation is a surviving corporation;
(b) The assumption of the outstanding Options and Restricted Stock Awards by the
surviving corporation or its parent or subsidiary;
(c) The substitution by the surviving corporation or its parent or subsidiary of
equivalent awards for the outstanding Options and Restricted Stock Awards; or
(d) Settlement of each share of Common Stock subject to an outstanding Option or
Restricted Stock Award for the Change in Control Price (less, to the extent
applicable, the per share exercise price), or, if the per share exercise price
equals or exceeds the Change in Control Price, the outstanding Option or
Restricted Stock Award, as applicable, shall terminate and be canceled.
(v) In the absence of any agreement of merger or reorganization effecting such
Change in Control, each share of Common Stock subject to an outstanding Option
or Restricted Stock Award shall be settled for the Change in Control Price
(less, to the extent applicable, the per share exercise price), or, if the per
share exercise price equals or exceeds the Change in Control Price, the
outstanding Option or Restricted Stock Award shall terminate and be canceled.
No substitution or adjustment made pursuant to this Section 8.3 shall be made to
the extent that such substitution or adjustment would violate Code Section 409A
or prevent the Plan from qualifying from exemption under Code Section 409A.
8.4. Limitation on Adjustment. Except as previously expressly provided, neither
the issuance by the Corporation of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Corporation convertible into such shares or other securities, nor the
increase or decrease of the number of authorized shares of stock, nor the
addition or deletion of classes of stock, shall affect, and no adjustment by
reason thereof shall be made with respect to, the number, class or price of
shares of Common Stock then subject to outstanding Options or Restricted Stock
Awards. No adjustment made pursuant to this Section 8.4 shall be made to the
extent that such adjustment would violate Code Section 409A or prevent the Plan
from qualifying from exemption under Code Section 409A.

 

- 13 -



--------------------------------------------------------------------------------



 



9.  
Withholding of Taxes.

The Corporation shall have the right, before any certificate for any Common
Stock is delivered, to deduct or withhold from any payment owed to a Participant
any amount that is necessary in order to satisfy any withholding requirement
that the Corporation in good faith believes is imposed upon it in connection
with federal, state, or local taxes, including transfer taxes, as a result of
the issuance of, or lapse of restrictions on, such Common Stock, or otherwise
require such Participant to make provision for payment of any such withholding
amount. Subject to such conditions as may be established by the Committee, the
Committee may permit a Participant to (i) have Common Stock otherwise issuable
under an Option or Restricted Stock Award withheld to the extent necessary to
comply with minimum statutory withholding rate requirements for supplemental
income; (ii) tender back to the Corporation shares of Common Stock received
pursuant to an Option or Restricted Stock Award to the extent necessary to
comply with minimum statutory withholding rate requirements for supplemental
income; (iii) deliver to the Corporation previously acquired Common Stock;
(iv) have funds withheld from payments of wages, salary or other cash
compensation due the Participant; or (v) pay the Corporation in cash, in order
to satisfy part or all of the obligations for any taxes required to be withheld
or otherwise deducted and paid by the Corporation with respect to the Option or
Restricted Stock Award.

10.  
Compliance with Law and Approval of Regulatory Bodies.

10.1. General Requirements. No Option or Restricted Stock Award shall be
exercisable, no Common Stock shall be issued, no certificates for shares of
Common Stock shall be delivered, and no payment shall be made under the Plan
except in compliance with all applicable federal and state laws and regulations
(including, without limitation, withholding tax requirements), any listing
agreement to which the Corporation is a party, and the rules of all domestic
stock exchanges or quotation systems on which the Corporation’s shares may be
listed. The Corporation shall have the right to rely on an opinion of its
counsel as to such compliance. Any share certificate issued to evidence Common
Stock when a Restricted Stock Award is granted or for which an Option or
Restricted Stock Award is exercised may bear such legends and statements as the
Committee may deem advisable to ensure compliance with federal and state laws
and regulations. No Option or Restricted Stock Award shall be exercisable, no
Restricted Stock Award shall be granted, no Common Stock shall be issued, no
certificate for shares shall be delivered, and no payment shall be made under
the Plan until the Corporation has obtained such consent or approval as the
Committee may deem advisable from regulatory bodies having jurisdiction over
such matters.
10.2. Participant Representations. The Committee may require that a Participant,
as a condition to receipt of a particular award, execute and deliver to the
Corporation a written statement, in form satisfactory to the Committee, in which
the Participant represents and warrants that the shares are being acquired for
such person’s own account, for investment only and not with a view to the resale
or distribution thereof. The Participant shall, at the request of the Committee,
be required to represent and warrant in writing that any subsequent resale or
distribution of shares of Common Stock by the Participant shall be made only
pursuant to either (i) a registration statement on an appropriate form under the
Securities Act, which registration statement has become effective and is current
with regard to the shares being sold; or (ii) a specific exemption from the
registration requirements of the Securities Act, but in claiming such exemption
the Participant shall, prior to any offer of sale or sale of such shares, obtain
a prior favorable written opinion of counsel, in form and substance satisfactory
to counsel for the Corporation, as to the application of such exemption thereto.

 

- 14 -



--------------------------------------------------------------------------------



 



11.  
General Provisions.

11.1. Corporation Repurchase Rights. If the Committee provides for a right of
the Corporation to repurchase shares of Common Stock issued under the Plan to a
Participant other than an officer, Director or Consultant, the Corporation may
exercise such right as set forth in the Stock Option Agreement or Restricted
Stock Agreement, provided, however, that such repurchase right shall provide
(i) that the Common Stock is to be repurchased for its Fair Market Value on the
date of termination of Continuous Service and the repurchase right terminates
when the Common Stock becomes publicly traded; or (ii) that the repurchase is at
the original purchase price for the shares of Common Stock, provided that the
right to repurchase lapses at a rate of at least twenty percent (20%) of the
shares per year over five (5) years from the date the right to acquire the
shares was granted (without respect to the date the Option was exercised or
became exercisable). In either case, the right to repurchase the shares of
Common Stock may be exercised for cash or cancellation of purchase money
indebtedness for the shares within ninety (90) days of the Participant’s
termination of Continuous Service (or in the case of shares issued upon exercise
of Options after termination of Continuous Service, within ninety (90) days
after the exercise). In addition to the restrictions set forth in this
Section 11.1, the securities held by an officer, director or consultant of the
Corporation or an Affiliate may be subject to additional or greater
restrictions.
11.2. Information to Participants. The Corporation shall provide to each
Participant and to any other individual who acquires shares of Common Stock
under the Plan, not less frequently than annually during the period such
Participant has an Option or Restricted Stock Award outstanding under the Plan,
and, in the case of an individual who acquires Common Stock pursuant to the
Plan, during the period such individual owns such Common Stock, copies of annual
financial statements for the Corporation. The Corporation shall not be required
to provide such statements to key employees where duties in connection with the
Corporation ensure their access to equivalent information.
11.3. Effect on Employment and Service. None of the adoption of the Plan, its
operation, or any documents describing or referring to the Plan (or any part
thereof) shall (i) confer upon any individual any right to continue in the
employ or service of the Corporation or an Affiliate; (ii) in any way affect any
right and power of the Corporation or an Affiliate to change an individual’s
duties or terminate the employment or service of any individual at any time with
or without assigning a reason therefor; or (iii) except to the extent the
Committee grants an Option or Restricted Stock Award to such individual, confer
on any individual the right to participate in the benefits of the Plan.
11.4. Use of Proceeds. The proceeds received by the Corporation from the sale of
Common Stock pursuant to the Plan shall be used for general corporate purposes.
11.5. Unfunded Plan. The Plan, insofar as it provides for grants, shall be
unfunded, and the Corporation shall not be required to segregate any assets that
may at any time be represented by grants under the Plan. Any liability of the
Corporation to any person with respect to any grant under the Plan shall be
based solely upon any contractual obligations that may be created pursuant to
the Plan. No such obligation of the Corporation shall be deemed to be secured by
any pledge of, or other encumbrance on, any property of the Corporation.
11.6. Rules of Construction. Headings are given to the Sections of the Plan
solely as a convenience to facilitate reference. The reference to any statute,
regulation, or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law.
11.7. Choice of Law. The Plan and all Stock Option Agreements and Restricted
Stock Agreements entered into under the Plan shall be interpreted under the laws
of the State of California, without regard to any conflict of laws.

 

- 15 -



--------------------------------------------------------------------------------



 



12.  
Amendment and Termination.

The Board may amend or terminate the Plan from time to time; provided, however,
that shareholder approval shall be required for any amendment that (i) increases
the aggregate number of shares of Common Stock that may be issued under the
Plan; or (ii) changes the class of employees eligible to receive Incentive Stock
Options. Except as specifically permitted by the Plan, Stock Option Agreement or
Restricted Stock Agreement or as required to comply with applicable law,
regulation or rule, no amendment shall, without a Participant’s consent,
adversely affect any rights of such Participant under any Option or Restricted
Stock Award outstanding at the time such amendment is made; provided, however,
that an amendment that may cause an Incentive Stock Option to become a
Nonqualified Stock Option shall not be treated as adversely affecting the rights
of the Participant. Any increase in the aggregate number of shares of Common
Stock available under Plan or change in class of employees eligible to receive
Incentive Stock Options shall be approved by the shareholders of the Corporation
within twelve (12) months of the date such amendment is adopted by the Board.
No Option or Restricted Stock Award granted pursuant to this Plan is intended to
constitute “deferred compensation” as defined in Code Section 409A, and the Plan
and the terms of all Options and Restricted Stock Awards shall be interpreted
accordingly. If any provision of the Plan, an Option or a Restricted stock Award
contravenes any regulations or Treasury guidance issued under Code Section 409A,
such provision shall be modified to maintain, to the maximum extent practicable,
the original intent of the applicable provision without triggering the penalties
and interest under Code Section 409A.

13.  
Effective Date of Plan, Duration of Plan.

13.1. The Plan became effective as of November 17, 2006, upon adoption by the
Board, subject to approval within twelve (12) months by the shareholders holding
of a majority of the shares of Common Stock entitled to vote thereon. Unless and
until the Plan has been approved by the shareholders of the Corporation, no
Option or Restricted Stock Award may be exercised. In the event that the
shareholders of the Corporation do not approve the Plan within such twelve (12)
month period, the Plan and any previously granted Option or Restricted Stock
Award shall terminate.
13.2. Unless previously terminated, the Plan shall terminate ten (10) years
after the earlier of (i) the date the Plan is adopted by the Board; or (ii) the
date the Plan is approved by the shareholders, except that Options and
Restricted Stock Awards that are granted under the Plan prior to its termination
shall continue to be administered under the terms of the Plan until the Options
and Restricted Stock Awards terminate or are exercised.

            INTERNATIONAL STEM CELL CORPORATION
       By:           Name:           Title:   President        Date:      

 

- 16 -